UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: [X] Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period January 1, 2012 to December 31, 2012. Date of Report (Date of earliest event reported):February 11, 2013 JPMORGAN CHASE BANK, NATIONAL ASSOCIATION1 (Exact name of securitizer as specified in its charter) Commission File Number of securitizer: 025-00690 Central Index Key Number of securitizer: 0000835271 Samuel E. Peckham,(212) 648-0870 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [X] 1 JPMorgan Chase Bank, National Association (“JPMCB”) is filing this Form ABS-15G in its capacity as depositor in respect of (i) asset-backed securities listed below secured by pools of retail auto loan receivables for which it acted as depositor and as sponsor and which are outstanding during the reporting period and (ii) asset-backed securities listed below secured primarily by pools of recreational vehicle and marine retail installment sales contracts for which it acted as seller and as sponsor and which are outstanding during the reporting period.The following transactions are covered by this report (the “Transactions”): JPMorgan Auto Loan Trust 2006-A, as depositor; JPMorgan Auto Loan Trust 2007-A, as depositor; JPMorgan Auto Loan Trust 2008-A, as depositor; and JPMorgan RV Marine Trust 2004-A, as seller.This report only contains information relating to the Transactions and does not purport to provide any information required under Rule 15Ga-1 in connection with any other transactions as to which JPMCB may have acted as securitizer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (Securitizer) By:/s/ David Lefkowitz Name:David Lefkowitz Title:Managing Director Date: February 11, 2013
